A CERTIFIED COPY

                                                                                      ATTEST-      T"% ^2^075^
                                                                                       v , THOMAS A.'WILDER
                                                                                        ^DISTRICT CLERK
                                                                                        TARRANT COUNTY, TEXAS

                                               David Hagerman
                                                      DISTRICT JUDGE
                                                297™ JUDICIAL DISTRICT COURT
                                             TIM CURRY CRIMINAL JUSTICE CENTER
                                               401 WEST BELKNAP, 5TH FLOOR
                                                FORT WORTH, TEXAS 76196-0229
                                                 TELEPHONE: (817) 884-1906
                                                                                                Nona McDonald
Valerie K.Allen
                                                                                                Court Coordinator
Official Court Reporter
817-884-2915
                                                       July 8, 2015                             817-884-1256    •
                                                                                                Fax: 817-884-3274 .
Fax: 817-884-3274
                                                                                                nmcdonald@tarrantcounty.com
vkallen@tarrantcounty.com

Mr. Christopher Wilkins
#999533
PolunskyUnit
3872 FM 350 South
Livingston, Texas 77351

Re:        Christopher Wilkins - Case Number 1002038D, CCA Number AP-75,878

Dear Mr. Wilkins:


          Enclosed you will find a certified copy of this Court's Order of July 6, 2015.
Please note the order sets the execution for Wednesday October 28, 2015.

Sincerely,
                                                                                           '0yRTnp^^'WAUPP£ALS
                                                                                                   JUL 13 2015
JUDGE DAVID
Judge 297th District"Court

Enclosure (1)

cc:

Ms. Joni White                                                  Sharen Wilson
Director                                                        Tarrant County District Attorney
RECORDS & CLASSIFICATION                                        401 West Belknap
P.O. BOX 99                                                     Fort Worth, Texas 76196-0101
HUNTSVILLE, TX 77340

Louise Pearson, Clerk                                           Hilary Sheard
Court of Criminal Appeals                                       7301 Burnet Road, # 102-328
PO Box 12308, Capitol Station                                   Austin, Texas 78757
Austin, Texas 78711

Jeremy Greenwell
Assistant Attorney General
P.O. Box 12548
Austin, Texas 78711
                                                                             —               FICED
                                                                             THOMAS AWILDER, DIST. CLERK
ATTFST           '
                                                                               TARRANT COUNTY, TEXAS
          THOMAS A. WILDER          '
      ^       DISTRICT CLERK.                          No.   1002038D                    JUL 0 6 2015
  TARRANT COUNTY, TEXAS
                                                                                 TIME.
BY:
          -          DfepUTY/flf^   - "                                                       H2lVdeputy
      EX PARK                                                           IN THE 297T" JUDICIAL

                                                                        DISTRICT COURT OF


      CHRISTOPHER CHUBASCO WILKINS                                      TARRANT COUNTY, TEXAS




                                                  Order Setting Execution

             This day this cause being again called, the State appeared by District
      Attorney and the defendant, Christopher Chubasco" Wi 1kins, appeared in person,
      in the charge of the Sheriff, along with the defendant's counsel, Hilary
      Sheard, for the purpose of having sentence of law pronounced in accordance with
      the verdict and judgment rendered against him at a former term of this Court:
      to wit, on the 12^ day of March 2008.

            The Texas Court of Criminal Appeals affirmed the defendant' s conviction
      and death sentence on direct appeal on October 20, 2010, and the Supreme Court
      of the United States denied his petition for a writ of certiorari on May 23,
      2011. See Wilkins v. State, No. AP-75,878 (Tex.Crim. App. October 20, 2010)
      (unpublished), cert, denied, 131 S. Ct. 2901 (2011). The defendant filed a
      state application for writ of habeas corpus, which the Court of Criminal
      Appeals of Texas denied on February 2, 2011. See Ex parte Wilkins; No. WR-
      75,229-01 (Tex. Crim. App. February 2, 2011) (unpublished).
                The United States District Court for the Northern District of Texas
      having denied the defendant relief on his federal petition for writ of habeas
      corpus and the United States Court of Appeals for the Fifth Circuit having
      denied the defendant's request for a certificate of appealability, the
      defendant has exhausted his avenues for relief through the federal courts. See
      Wilkins v.    Thaler,  No.   4:12-CV-270-A (N. D.   Tex.  January 29,     2013)
      (unpublished); Wilkins v. Thaler, No. 13-70014 (5th Cir. March 25, 2014)
      (unpublished). On February 23, 2015, the Supreme Court of the United States
      denied the prisoner's petition for writ of certiorari. See Wilkins v. Stephen,
      135 S. Ct. 1397 (2015).

                Thereupon      this       Court    proceeded    to   pronounce    sentence    against ;the
  defendant, Christopher Chubasco Wilkins, as follows:
      You, Christopher Chubasco Wilkins, were indicted by the Grand Jury of
Tarrant County, Texas, charging you with the offense of capital murder. A jury
upon your trial returned a verdict in this Court on the 4th day of March 2008,
finding you guilty of the offense Of capital murder.             The same jury also
returned a verdict in this Court on the 11th day of March 2008, with affirmative
findings on the issue or issues submitted to the jury at punishment, pursuant
to Article 37.071, Sections 2(b) (1) of the Texas Code of Criminal Procedure,
and with a negative finding on the issue submitted to the jury at punishment,
pursuant to Article 37.071, Section 2(e) (1). This Court, in accordance with
the jury's findings at punishment, assessed your punishment at death.      The
judgment of this Court was reviewed by the Texas Court of Criminal Appeals and
the Court of Criminal Appeals affirmed the judgment of this Court in all
things.   This Court is now proceeding with the judgment and sentence in your
case.



        Whereupon the defendant was asked by the Court whether he had anything to
say as to why sentence of this Court should not be pronounced against him, and
the defendant answered nothing in bar.           The Court then proceeded,   in the
presence of the defendant and his counsel,        to pronounce sentence against the
defendant as follows:


      It is the order of this Court that          you, Christopher Chubasco Wilkins,
having been adjudged guilty of capital            murder and having been assessed
punishment at death, in accordance with          the findings of the jury and the
judgment of this Court, shall at some time        after the hour of 6:00 p.m. on the
28th    day of October 2015, be put to death by an executioner designated by the
Director of the Correctional Institutions Division of the Texas Department of
Criminal    Justice,   who shall   cause   a substance or substances   in a lethal
quantity to be intravenously injected into your body sufficient to cause your
death, and until your death, such execution procedure to be determined and
supervised by the Director of the Correctional Institutions Division of the
Texas Department of Criminal Justice.

        It is ORDERED that the Clerk of this Court shall issue a death warrant,
in accordance with this sentence, to the Director of the Correctional
Institutions Division of the Texas Department of Criminal Justice, and shall
deliver such warrant to the Sheriff of Tarrant County, Texas, to be by him
delivered to the Director of the Correctional .Institutions Division of the
Texas Department of Criminal Justice, together with the defendant, Christopher
Chubasco Wilkins.           apfrttfiedcopy

                              ATTEST:_L      ^   ' -3—   , ,
                                      THOMAS A. WILDER     .-:
                                      DISTRICT CLERK ;
                                   TARRANT COUNTY, TEXAS

                              -B¥fc
                                            iUTY 2^(J^
      The defendant, Christopher Chubasco Wilkins,     is hereby remanded to the
custody of   the Sheriff of    Tarrant County,    Texas,    to await        transfer   to
Huntsville, Texas, and the execution of this sentence of death.



                  SIGNED and ENTERED this         day of         J   o>uy      2015.




                  David C. Hagp^aftHPfesiding Judge
                  297th Jud>elal District Court
                  Tarram County, Texas




                                                           A CERTIFIED COPY
                                                           -ATTEST: I^O^I^
                                                                     THOMAS A. WILDER
                                                                      DISTRICT CLERK
                                                                 TARRANT COUNTY, TEXAS
                                                           BY:
                                                                            PUTY ^fif-^
                                                                                            J